DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
New claims 20-30 are added.  Claims 20 and 22-30 are withdrawn as being drawn to nonelected subject matter.  See the office action dated 07/03/2018.  

Claim Status
Claims 20-30 are new.
Claims 1-4 and 11-19 are canceled. 
Claims 9, 17-18, 20, and 22-30 are withdrawn.
Claims 5-8, 10 and 21 are under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/04/2020, 03/12/2021, and 04/12/2021 are being considered by the examiner.

Objections Withdrawn
Claim Objections
The objection to claim 5 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 5-8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.  

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 5-8 and 10 remain and new claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Le Gall (US2005/0079170, published 04/14/2005, on IDS) in view of Hofmeister (US2009/0022738, published 01/22/2009), Goldenberg (US6306393, published 10/23/2001), and Lewis (US2013/0209496, published 08/15/2013, with priority to 10/22/2010) as applied to claims 1-2, 4, 6-8, and 10-16 previously, and further in view of Ghayur (US2010/0076178, published 03/25/2010).
Applicant’s Arguments:  Claims 5-8 and 10 remain rejected under 35 USC § 103 as being unpatentable over Le Gall (US2005/0079170, published 04/14/2005, on IDS) in view of Hofmeister (US2009/0022738, published 01/22/2009), Goldenberg (US6306393, published 10/23/2001), and Lewis (US2013/0209496, published 08/15/2013, with priority to 10/22/2010) as applied to claims 1-2, 4, 6-8, and 10-16 above, and further in view of Ghayur (US2010/0076178, published 03/25/2010).
The Examiner is respectfully directed to the case law, namely, that there must be some prior art teaching which would have provided the necessary incentive or motivation In re Laskowski, 12 USPQ 2d 1397, 1399 (Fed. Cir. 1989); In re Obukowitz, 27 USPQ 2d 1063 (BOPAI 1993). Although a teaching, suggestion, or motivation to combine is no longer rigidly required for a finding of obviousness, it remains the primary guarantor against a non-statutory hindsight analysis. Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1365 (Fed. Cir. 2008). Further, as stated by the Court in In re Fritch, 23 USPQ 2d 1780, 1783-1784 (Fed. Cir. 1992): “The mere fact that the prior art may be modified in the manner suggested by the Examiner does not make the modification obvious unless the prior art suggests the desirability of the modification.” For the §103 rejection to be proper, both the suggestion of the claimed invention and the expectation of success must be founded in the prior art, and not Applicant’s disclosure. In re Dow, 5 USPQ 2d 1529, 1531 (Fed. Cir. 1988).
Furthermore, the Supreme Court has recently reaffirmed the factors set out in Graham v. John Deere Co. of Kansas City, 383 US 1, 86 S.Ct. 684, 15 L.Ed.2d 545, 148 USPQ 459 (1966): “[T]he scope and content of the prior art are determined; differences between the prior art and the claims at issue are...ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background the obviousness or nonobviousness of the subject matter is determined. Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented.” KSR International Co. v. Teleflex Inc., 550 US 398, 127 S. Ct. 1727, 82 USPQ 2d 1385 (2007).
Applying the law to the instant facts, the references relied upon by the Office Action does not disclose, suggest or enable Applicants’ invention.

Le Gall does not teach or suggest trispecific molecules assembled from different polypeptides having four antigen binding sites. While according to Le Gall, constructs can also be trispecific (0072), Le Gall does not teach or suggest how a trispecific construct having four antigen binding sites can be made.
Regarding a molecule having four antigen binding sites, Le Gall relates to tetravalent and bispecific structures with a single chain molecule with four antibody variable domains; i.e., the VH and VL for a first specificity and the VH and VL for a second specificity. However, Le Gall does not teach or suggest how a third specificity should be incorporated into such a single chain molecule. Particularly, Le Gall does not teach or suggest how further VH and VL domains of the third specificity should be arranged within the single chain molecule in addition to the four antibody variable domains of the first and second specificities.
In contrast to the instantly claimed molecule, Le Gall relates to only a single-chain product (see Figs. 5 and 15). All molecules in Le Gall are assembled from identical polypeptides. Le Gall does not teach or suggest co-expressing two different polypeptide chains. Regarding adding further domains to the molecule, Le Gall indicates only to append the single chain molecule by fusion with further domains (0065), but not to 
Le Gall does not teach or suggest linking a scFv unit having a first antigen specificity to the first polypeptide (clause (a)) and another scFv unit having a second antigen specificity to the second polypeptide (claims (b)). Finally, Le Gall does not teach or suggest the VH-VH/VL-VL domain arrangement (clause c).
Ghayur fails to cure the deficiencies of Le Gall.
Ghayur relates to full-length antibodies that can bind two different antigens in each of its two binding arms (a pair of heavy chain/light chain). Accordingly, such an antibody has two identical antigen binding arms with identical specificity. Such antibodies are tetravalent and bispecific (Fig. 1). Ghayur does not teach or suggest trispecific antibodies nor discloses scFv units.
Regarding the VH-VH/VL-VL domain arrangement, Ghayur relates to linking the constant light chain domain of an IgG with two variable light domains in tandem from two different antibodies and to link to different variable heavy chain domains in tandem to the constant domain CHI and the Fc region (Fig. 1 A). Hence, Ghayur requires that variable domains of two different antibodies are linked in tandem, while instantly claimed structure of clause (c) requires variable domains in tandem specific for the same antigen. Therefore, substituting the VH-VL/VH-VL dimerization structure in Le Gall by the VH-VH/VL-VL structure disclosed in Ghayur does not result in the instantly claimed structure of clause (c).
A person of ordinary skill in the art would not have arrived at the claimed invention, if he would have combined the teachings of Le Gall and Ghayur. The cited references do 
This is in contrast to the single chain molecule of Le Gall which is assembled by two identical polypeptides, each having the same four variable domains. Even assuming that a person of ordinary skill in the art could visualize one of the VH/VL pairs in the bispecific molecule of Le Gall (Fig. 1) binding a third antigen, such substitution of a VH/VL pair would not result in the particular domain arrangements recited in clauses (a) and (b).
Accordingly, the combination of Le Gall and Ghayur fails to teach or suggest all the elements of the claimed invention.
The instant invention provides a multi Fv-domain molecule having four antigen-binding sites and formed by the assembly of two different polypeptide chains, where a diabody moiety plays a role of dimerization motif due to interchain pairing of cognate VH and VL domains. For the first time, the inventors employed in a diabody a VH-VH tandem in the first polypeptide and a VL-VL tandem in the second polypeptide. Such an arrangement drives the heterodimerization between the first and the second polypeptide, thereby reducing product heterogeneity, because the formation of undesired homodimers between two identical first polypeptides or two identical second polypeptides is prevented.
st polypeptide: VHC - VLC - VHA - VLA- His6, 2nd polypeptide: VHC - VLC - VHB - VLB – flag (where A, B and C are different specificities; His6 and FLAG are Tag-sequences for the purpose of distinguishing the chains in the illustration) A: heterodimer from 1st and 2nd polypeptide B: homodimer from two 1st polypeptides C: homodimer from two 2nd polypeptides. Therefore, the instantly claimed VH-VH tandem and VL-VL tandem configuration of the diabody moiety forces heterodimerization resulting in a higher yield of the heterodimer and preventing undesired homodimers. The Office Action acknowledges this property, but contends that “based on the teachings of the art and knowledge of one of ordinary skill in this art, Ghayur does not need to teach that VH-VH will form heterodimers predominantly with VL-VL containing chains. This was recognized before filing of the instant application.” (Office Action at p. 12). However, the Office Action does not provide any evidentiary support for this assertion.
Diabodies were widely used and their forming of active heterodimers and inactive homodimers due to co-secretion of two polypeptide chains forming the diabody was recognized in the art as evidenced by Ghayur (0008). If it was recognized that the VH-VH tandem and VL-VL tandem configuration improves the efficacy of heterodimerization as asserted by the Office Action, why had not this configuration been employed for improving the yield of diabodies, before the instant application was filed? Although diabodies had been known for more than 20 years before the application was filed and were extensively 
Le Gall relates to a tetravalent and bispecific structure assembled from two identical polypeptide chains. Le Gall avoids the production of unwanted dimers by placing all variable domains into one single polypeptide chain. So only desired dimers from identical polypeptides are formed. There is no pointer to heterodimeric molecules.
Ghayur relates to a tetravalent and bispecific IgG-like molecule having four polypeptide chains. The variable domains are displayed on the constant domain scaffold of the immunoglobulin. The subunits of the variable domains on each arm of the antibody are linked via of constant domains representing a heterodimerization motif. It is evident that the constant domains are required for the heterodimerization of the molecule of Ghayur.
The prior art must be considered in its entirety “it is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.” In re Wesslau, 353 F. d 238, 241 (CCPA 1965).
Ghayur does not teach or suggest that the variable domains efficiently heterodimerize without constant domains. In addition, according to Le Gall, the constant domains play a major role in stabilizing the dimer (Le Gall (003)). There is no pointer for omission of the constant domains from the variable domains.
The M.P.E.P. at § 2143.01 states that “if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being prima facie obvious.”
Here, the Office Action's suggested combination of references would require a substantial redesign of the molecule shown in Le Gall to turn the single-chain molecule assembled by identical polypeptides into a heterodimeric molecule having two different polypeptides. Thus, the proposed modification would change the basic principle under which Le Gall's invention was designed to operate. Accordingly, the teachings of Le Gall and Ghayur cannot be combined in the manner suggested in the Office Action.
With respect to the references of Hofmeister, Goldenberg and Lewis further cited in the §103 rejection, these references have been cited against the subject matter of previous claims 11-16 are now cancelled.
Thus, Applicants respectfully request reconsideration and withdrawal of the pending rejections.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but are not found persuasive.
The examiner stated previously why written motivation is not required in making a finding of obviousness.  See the previous action.  Furthermore, such motivations were provided.  See the Non-Final action dated 07/03/2018, for example at the paragraph spanning pages 27-28 discussing the efficacy advantage of the structure of Le Gall, which differs from the instantly claimed structure only in that the instantly claimed chains contain only VH domains or VL domains, as opposed to Le Gall who puts non-complementary VH and VL chains on each chain.  Yet, as explained previously, the instantly claimed arrangement is obvious for use in the claimed invention, taking it from Ghayur, because 
Since all teachings of the obviousness argument come from the prior art, there is no impermissible hindsight used here.
Applicant states that Le Gall does not teach how a construct with four antigen binding sites can be made trispecific.  This is not persuasive since one of ordinary skill in this art can clearly see four antigen binding sites and knows that changing them can change their specificity.  Thus, trispecificity is low hanging fruit for one of ordinary skill in this art reading the combined teachings of the prior art here.  As stated above by Applicant, Le Gall states their constructs can be trispecific.  Thus, this argument is not found persuasive.  Applicant acknowledges that Le Gall teaches tetravalent structures.  Thus, there is plenty of binding sites for a third specificity.  As discussed on page 22 of the action dated 07/03/2018, Le Gall’s construct is a dimer formed by a diabody but, on each chain thereof, there is an scFv.  Thus, it is tetravalent.  Therefore, it is clear that Applicant has misunderstood Le Gall and their arguments are not found persuasive.
Le Gall does not relate only to a single chain product.  Figure 14 clearly shows two N- and C-termini. Again, Applicant does not interpret Le Gall correctly and so their arguments containing these misrepresentations of Le Gall are not found persuasive.  Figure 15 shows a single gene because the construct is a dimer which can be encoded thereby.  Figure 5 was not cited as part of the rejection.  Figure 14 and 21 make clear the teachings of Le Gall are not limited to single chain constructs.  

 The linkage of scFvs to the constructs of Le Gall is taught.  See the figures therein above.  Le Gall does not have to teach having only VH or VL on one chain since this is taught by Ghayur as previously stated.  Thus, these arguments are not persuasive.
Ghayur does not need to teach scFv or trispecific constructs because these are provided by Le Gall.  Applicant is then of the opinion that one of ordinary skill in this art needs to take the domains of Ghayur unchanged (tandem VH/VH or VL/VL) and directly insert them into the structure of Le Gall.  This is incorrect.  It is the arrangement that is substituted into Le Gall’s structure.  The specificities need not be substituted, one can use those of Le Gall, and one of ordinary skill in this art can see the advantage of forcing proper pairing of complementary VH and VL pairs as previously discussed.  Thus, Applicant’s arguments are not persuasive since the combination of art above clearly renders the claimed invention obvious.  
Applicant then misrepresents their claimed invention.  They state that the tandem VH and tandem VL domains of the diabody are from the same antibody.  They are not.  They have the same specificity but need not be from the same antibody.  Thus, Applicant’s arguments are not commensurate in scope with the claims and are not persuasive.  Also, the obvious molecule does not share a single variable domain among the two chains either.  Thus, the obvious molecule reads on the claims and this rejection stands. 

Applicant then states that their domain arrangement forces correct VH/VL pairing.  As discussed previously and above, the enhancement of correct pairing is obvious to one of ordinary skill in this art in view of the combined teachings.  With respect to any sort of prevention of mispairing, as discussed previously, mispairing, albeit to a reduced extent, can still happen with the claimed construct.  
Applicant then argues that the examiner provided no evidence that VH/VH will form predominantly heterodimers with VL/VL.  This is incorrect.  As mentioned previously, and by Applicant in their arguments, one of ordinary skill in this art knew that a VH domain pairs with a VL domain.  See Applicant’s statement that diabodies are well known as evidenced by Ghayur (Pg. 7 of arguments dated 01/10/2020).  Therefore, this supports the finding of obviousness for the reasons of record.  Said another way, based on the teachings of the art and knowledge of one of ordinary skill in this art, Ghayer does not need to teach that VH-VH chains will form heterodimers predominantly with VL-VL containing chains.  This was recognized before filing of the instant application. Thus, one of ordinary skill in this art knows VH pairs with VL and so the predominance of heterodimerization is obvious.  
Applicant then argues that the claims are not obvious because they are not anticipated.  This is an illogical argument for a rejection based on obviousness and so it is not found persuasive.  A simple argument that no one has done it before does not justify non-obviousness.  Also, this argument is mere allegation by Applicant.  They offer no 
Le Gall does not place all binding domains into one peptide chain.  Thus, Applicant’s arguments over the same are not persuasive.  See above.  
Applicant then argues that the constant domains in the construct of Ghayur are required for heterodimerization.  As previously stated, in view of Le Gall, which shows VH and VL domains can pair in two different polypeptide chains without constant regions, one of ordinary skill in this art enjoys a high expectation of success in making and using the claimed construct.  Indeed, Applicant themselves state that diabodies, which contain VH and VL regions that pair from two different peptide chains without constant regions, are well known to retain the properties of Fv modules.  See page 7 of the arguments dated 01/10/2020. Therefore, lack of constant domains does not in any way dissuade one of ordinary skill in this art from making and using the obvious constructs.  
A serious redesign of Le Gall’s molecule is not necessary to achieve the obvious construct.  Making it trispecific is taught by Le Gall and one of skill can do this and would for the reasons or record with respect to CD3, CD19, and CD30.  The only other change is the switch of two diabody variable regions, one VH and one VL onto the opposite chain which is obvious for the reasons of record.  No additional domains had to be added to accomplish this and so Applicant’s arguments over redesign are baseless.  
Also, the principle of operation stays the same.  VH/VL pairs bind antigens in the obvious molecule as they do in the construct of Le Gall.
.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Allen/Primary Examiner, Art Unit 1642